TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00084-CR




Edwin Garcia, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 9044148, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant’s brief was due August 22, 2005.  Appellant’s appointed counsel, Mr.
Leonard M. Martinez, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated for a hearing to determine whether counsel has abandoned the
appeal.  Tex. R. App. P. 38.8(b)(2).  The district court shall make appropriate findings and
recommendations.  A record from this hearing, including copies of all findings and orders and a
transcription of the court reporter’s notes, shall be filed as a supplemental record no later than
November 14, 2005.  Rule 38.8(b)(3).
 
                                                ___________________________________________
                                                G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   October 14, 2005
Do Not Publish